Dismissed; Opinion Filed January 26, 2018




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01414-CR

                            RODNEY SCOTT GIBBS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                           Trial Court Cause No. M17-18639-L

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Boatright
                                   Opinion by Justice Evans
       Rodney Scott Gibbs appeals his conviction for assault family violence. After finding

appellant guilty, the trial court assessed punishment at 365 days in the county jail, probated for

eighteen months, and a $300 fine. Appellant filed a timely notice of appeal, followed by a

motion for new trial which was granted on January 22, 2018. The following day, appellate

counsel filed a motion to withdraw the appeal. That motion, however, was not signed by

appellant as required by Texas Rule of Appellate Procedure 42.2. TEX. R. APP. P. 42.2(a).

Therefore, we deny appellant’s motion.

       When the trial court grants a motion for new trial, the case is restored to its position

before the former trial. TEX. R. APP. P. 21.9(b). Because there is no sentence to be appealed, we

have no jurisdiction over the appeal. See Waller v. State, 931 S.W.2d 640, 643–44 (Tex. App.–

Dallas 1996, no pet.).
       We dismiss this appeal for want of jurisdiction.




                                                    /David Evans/
                                                    DAVID EVANS
Do Not Publish                                      JUSTICE
TEX. R. APP. P. 47.2(b)
171414F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RODNEY SCOTT GIBBS, Appellant                      On Appeal from the County Criminal Court
                                                   No. 10, Dallas County, Texas
No. 05-17-01414-CR         V.                      Trial Court Cause No. M17-18639-L.
                                                   Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                       Francis and Boatright participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 26th day of January, 2018.




                                             –3–